ACCEPTED
                                                                            06-14-00182-CR
                                                                  SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                      3/25/2015 10:02:51 AM
                                                                            DEBBIE AUTREY
                                                                                     CLERK

                 ORAL ARGUMENT WAIVED

                  CAUSE NO. 06-14-00182-CR                 FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                            IN THE                  3/25/2015 10:02:51 AM
                                                         DEBBIE AUTREY
                     COURT OF APPEALS                        Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

               ROBERT BRYAN FINCH, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

      ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
                   LAMAR COUNTY, TEXAS
   TRIAL COURT NO. 25677; HONORABLE BILL HARRIS, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
  EXTEND TIME FOR FILING BRIEF
____________________________________________________________

                    Gary D. Young, County and District Attorney
                    Lamar County and District Attorney’s Office
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS




                               1
                       CAUSE NO. 06-14-00182-CR

                                  IN THE

                          COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                   ROBERT BRYAN FINCH, Appellant

                                     V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

      ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
                   LAMAR COUNTY, TEXAS
   TRIAL COURT NO. 25677; HONORABLE BILL HARRIS, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
  EXTEND TIME FOR FILING BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of

Texas moves this Court pursuant to the Texas Rules of Appellate Procedure

for an extension of time in which to file the Appellee’s (State’s) Brief upon


                                      2
good cause shown below.

                                       I.

       On or about February 23, 2015, Robert Bryan Finch (Finch), the

appellant, filed his brief in the above-styled and numbered appellate cause.

The appellee’s (State’s) brief is due on Thursday, March 26, 2015. This

first motion to extend time seeks an additional thirty (30) days for the State

to file its brief.

                                      II.

       This is an appeal from the 6th Judicial District Court of Lamar County,

Texas. In the District Court, the cause number was 25677.

                                      III.

       In this Court, the appellant, Finch, filed a notice of appeal on or about

October 6, 2014. The District Clerk of Lamar County filed the Clerk’s

Record on or about November 7, 2014. The official court reporter filed a

motion for extension of time to file the Reporter’s Record, which this Court

granted. The court reporter then filed the Reporter’s Record on or about

December 29, 2014.

       The appellant, Finch, filed his first (and only) motion for extension of

time to file his brief, which this Court granted. On or February 23rd, Finch

filed his brief.


                                       3
                                     IV.

      The present deadline for filing the appellee’s (State’s) brief is

Thursday, March 26, 2015. This Court has not granted a previous extension

to the appellee (State) in the above-styled and numbered appellate cause.

      Since the filing of appellant’s brief on February 23rd, counsel for the

appellee (State) had a hearing involving a juvenile, Christian Sims, in which

the State was seeking to certify him as an adult for a murder trial. As the

month of February drew to a close, counsel for appellee (State) was

preparing the brief in cause number 06-14-00147-CR styled Asim Shakur

Rahim v. The State of Texas in the Sixth Court of Appeals at Texarkana. On

or about February 26th, counsel for the appellee (State) filed the first motion

for extension of time, which this Court granted on March 3rd and the State

timely filed its brief on March 19, 2015 (now set for submission without

argument on April 9, 2015).

      While preparing the brief in cause number 06-14-00147-CR, counsel

for the appellee (State) was also preparing for jury trials beginning on March

2, 2015, including cause numbers 25827, 25894 and 25813, which were later

decided during bench trials in the month of March, 2015. On March 3rd,

counsel for appellee had a revocation hearing in cause number 24033 styled

The State of Texas v. Felipe Villegas. On March 4th, which was the same


                                       4
day that Jeffrey W. Shell and Mr. Gary L. Waite were presenting oral

argument before this Court in cause number 06-14-00096-CR styled Mickey

Lee Bates v. The State of Texas in Sulphur Springs, Mr. Gary D. Young

presented two (2) cases to the grand jury of Hopkins County as a special

prosecutor that afternoon.

      In addition to the criminal dockets above, counsel for appellee (State)

was preparing the briefs in two (2) companion cases in cause numbers

06-14-00085-CV and 06-14-00084-CV styled $990.00 in U.S. Currency, et

al. v. The State of Texas and $1,608.00 in U.S. Currency, et. al. in the Sixth

Judicial District Court of Appeals at Texarkana. This Court accepted the

briefs on March 3rd and March 5, 2015, respectively.

      During the week beginning March 9th, counsel for the appellee (State)

was preparing felony cases for the grand jury of Lamar County, which was

scheduled to meet on March 12th. On March 16th, counsel for appellee

(State) had a plea-bargain docket for motions to revoke and motions to

adjudicate guilt, and had a few hearings.      On March 17th, counsel for

appellee (State) had a criminal docket for pre-trial and arraignments.

Afterwards, counsel for the appellee (State) began trial preparation on cause

numbers 25636 and 25637 styled The State of Texas v. Glen Rundles in the

6th Judicial District of Lamar County.     On March 20th, counsel for the


                                      5
appellee (State) had scheduled hearings in the 6th Judicial District Court of

Lamar County, beginning with (1) a motion to hold bond insufficient in

cause number 26133 styled The State of Texas v. Cinnamon McDaniel; (2) a

motion to adjudicate guilt in cause number 25641 styled The State of Texas v.

Alice Swan; (3) a motion to reduce bond in cause numbers 26122, 26150

styled The State of Texas v. Adelia Carranza; and (4) a motion to reduce

bond in cause number 26139 styled The State of Texas v. Geoffrey Weeden.

      On March 20th, counsel for the appellee (State) was also reviewing

and preparing new cases for the grand jury of Lamar County. Finally,

counsel for the appellee (State) was attending a seminar in Austin from

March 25th to March 27, 2015.

      Due to these circumstances, counsel for the appellee (State) is unable

to complete the research necessary to prepare the brief in this appellate

cause, thus necessitating this request for an extension of time. Insufficient

time now remains to complete Appellee’s Brief, but, if the time is extended

another thirty (30) days to Monday, April 27, 2015, the State will have

sufficient time for completion with the time as extended.

                                     V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties.    Appellee requests that an extension of time until


                                      6
Monday, April 27, 2015 be granted for the filing of Appellee’s Brief, or until

such time as this Court deems appropriate.

      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Motion to Extend Time to File Its Brief in its entirety

and grant the State of Texas an additional thirty (30) days in which to file its

brief on or before Monday, April 27, 2015, or until such time as this Court

deems appropriate; and for such other and further relief, both at law and in

equity, to which it may be justly and legally entitled.

                                 Respectfully submitted,

                                 Gary D. Young
                                 Lamar County & District Attorney
                                 Lamar County Courthouse
                                 119 North Main
                                 Paris, Texas 75460
                                 (903) 737-2470
                                 (903) 737-2455 (fax)

                                 By:________________________________
                                      Gary D. Young, County Attorney
                                      SBN# 00785298

                                 ATTORNEYS FOR STATE OF TEXAS




                                       7
                            VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

      I am the attorney representing the Appellee in the above-styled
      and numbered appellate cause. I have read the foregoing First
      Motion to Extend Time to File Appellee’s Brief and the facts
      and allegations contained are known to me and they are true
      and correct to the best of my knowledge.


                                      _____________________________
                                      Gary D. Young
STATE OF TEXAS                 §
COUNTY OF LAMAR                §

      Subscribed and sworn to before me by Gary D. Young on this the 25th
day of March, 2015, to certify which witness my hand and seal of office.


                                      _____________________________
                                      Notary Public, State of Texas




                                     8
                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Motion to Extend Time for Filing Brief has

been served on the 25th day of March, 2015 upon the following:

      Mr. Don Biard
      McLaughlin Hutchison & Biard LLP
      38 First Northwest
      Paris, TX 75460
      dbiard@att.net


                                     ______________________________
                                     Gary D. Young




                                     9